Case 3:17-cv-01765-CSH Document 61-6 Filed 07/31/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

Stanley Works Israel LTD. f/k/a Zag Industries,
LTD.

Plaintiff,
Case No. 3:17-cv-01765-CSH
vs.

500 Group, Inc. and Paolo Tiramani,

 

Defendants,

 

DECLARATION OF ROBERT M. BARRACK

I, Robert M. Barrack., hereby state as follows:

1. I am over the age of eighteen and understand the obligations of an oath.
I am an attorney at the law firm of Gordon & Rees Scully Mansukhani LLP, and I am one of the
attorneys representing the Defendants in the above-captioned action. I am familiar with the facts
and circumstances of the above-captioned matter as hereinafter set forth.

2. I submit this Declaration in support of the Defendants’ Motion for Summary
Judgment in the above-captioned action.

3. The statements in this Declaration are based on my own personal knowledge
obtained during my representation of the Defendants.

4, A true and accurate copy of pages 24, 28, 30, 43, 44, 50 and 66 of the Deposition
Transcript of Efrat Fixler are attached hereto as Exhibit 1.

5. A true and accurate copy of the pages 11, 12, 15, 28, 29, and 64-66 of the
Deposition Transcript of Dean Albanesi are attached hereto as Exhibit 2.

6. A true and accurate copy of the pages 10 and 11 of the Deposition Transcript of

Tali Waysbort are attached hereto as Exhibit 3.
Case 3:17-cv-01765-CSH Document 61-6 Filed 07/31/20 Page 2 of 2

7. A true and accurate copy of the pages 26, 45 and 62 of the Deposition Transcript
of Hamid Firooznia are attached hereto as Exhibit 4.

8. True and accurate copies of Defendants’ Deposition Exhibits 2, 4 and 5 are
attached hereto as Exhibit 5.

9. True and accurate copies of Plaintiff's Deposition Exhibits 7, 19 and 21 are
attached hereto as Exhibit 6.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Robert M. Barrack
